Case: 2:19-cv-00464-SDM-CMV Doc #: 60 Filed: 04/12/21 Page: 1 of 7 PAGEID #: 508




                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF OHIO
                           EASTERN DIVISION

 BETTY E. SMITH,
                                         :
                    Plaintiff,
                                                Case No. 2:19-cv-464
       v.
                                                Judge Sarah D. Morrison
                                                Magistrate Judge Vascura
 HPR CLINIC, LLC, et al.,
                                         :
                    Defendants.


                             OPINION AND ORDER

      This matter is before the Court on the Defendants’ Motion to Enforce

Settlement Agreement. (Mot. to Enforce Settlement, ECF No. 57.) Plaintiff has

responded. (Resp. in Opp’n, ECF No. 58.) The matter is now ripe for consideration.

For the reasons set forth below, Defendants’ Motion is GRANTED.

I.    BACKGROUND

      On February 12, 2019, Plaintiff Betty E. Smith brought this action, on behalf

of Dr. Paul C. Smith, against Defendants HPR Clinic, LLC, Harry Nguyen, M.D.,

and Ryan Fryman, M.D. for alleged violations of the Fourteenth Amendment, the

Employment Retirement Income Security Act of 1974, and Ohio Revised Code

§ 1705.22 (ECF No. 1, ¶¶ 1, 5.) After notifying the Court that a settlement

agreement had been reached during a Court-facilitated mediation (see ECF No. 28),

the parties filed an Agreed Order requesting that the Court “appoint an expert to

appraise the value of HPR Clinic, LLC.” (ECF No. 32.) In that Agreed Order, the

parties agreed to provide the Court with names, CVs, and hourly rate schedules of
Case: 2:19-cv-00464-SDM-CMV Doc #: 60 Filed: 04/12/21 Page: 2 of 7 PAGEID #: 509




two experts per side, from among whom the Court would make an appointment.

(Id.) Based on the information provided by the parties, the Court determined that

Rebekah A. Smith, CPA, CFF, CVA, MAFF was the most qualified person to

perform the valuation. (ECF No. 33.) The parties did not object to the Court’s

selection.

       The parties further agreed that the appointed expert’s valuation would “be

binding on all of the parties.” (ECF No. 32, ¶¶ 4–7.) Ms. Smith’s expert report was

provided to the Court and the parties on April 13, 2020. (ECF No. 44.) Pursuant to

the Agreed Order, the Court directed the parties to file a dismissal entry within 30

days. (Id.)

       Plaintiff then filed a Motion to Reject Valuation and Response to the Court’s

Show Cause Order, arguing that Ms. Smith’s report should be “rejected” under the

provisions of Federal Rules of Evidence 702 and 706. (ECF No. 49.) On May 19,

2020, the Court denied Plaintiff’s Motion stating:

       While the Court is the gatekeeper regarding expert testimony, this case
       never went to trial. Instead the parties reached a settlement agreement
       where they explicitly agreed to be bound by the evaluation of an expert
       proposed by the parties and selected by the Court. (¶ 7, ECF No. 32) The
       Agreed Order did not provide for an exception if one side did not agree
       with the expert’s methodology or the ultimate outcome of the report. “[A]
       settlement agreement is a contract, and as such, is enforceable under
       contract law principles.” Echols v. Williams, 267 F. Supp. 2d 865, 867
       (S.D. Ohio 2003). Plaintiff is not entitled to repudiate the settlement
       agreement because she is unhappy with Ms. Smith’s conclusion or
       because Ms. Smith did not take into account information Plaintiff
       believes is crucial to the evaluation. Id. (“There is no basis to rescind a
       contract in the mere . . . regret of having agreed to its terms.”).

(May 19 Order, ECF No. 52, at 2–3.)



                                           2
Case: 2:19-cv-00464-SDM-CMV Doc #: 60 Filed: 04/12/21 Page: 3 of 7 PAGEID #: 510




      Plaintiff appealed the May 19 Order and the Sixth Circuit Court of

Appeals affirmed. (See ECF No. 56.)

II.   ENFORCEMENT OF THE SETTLEMENT AGREEMENT

      Defendants now ask the Court to enforce the parties’ settlement agreement.

(Mot. to Enforce Settlement.) Plaintiff opposes the Motion. (Resp. in Opp’n.) Her

opposition essentially re-hashes the argument made in her earlier Motion to Reject

Valuation and Response to the Court’s Show Cause Order. (Compare Resp. in Opp’n

with ECF No. 49.)

      Settlement agreements are a type of contract, enforceable by either party.

Cont’l W. Condo. Unit Owners Assoc. v. Howard E. Ferguson, Inc., 660 N.E.2d 431,

432 (Ohio 1996) (citing, inter alia, Spercel v. Sterling Indus., 285 N.E.2d 324, 325

(Ohio 1972)). Generally, a district court has the authority and discretion to rule on a

motion to enforce an agreement in settlement of litigation pending before it. See,

e.g., Newman v. Gaudet, No. 1:06-cv-614, 2007 WL 9734375, at *2 (S.D. Ohio Feb. 1,

2007) (citing, inter alia, Re/Max Int’l, Inc. v. Realty One, Inc., 271 F.3d 633, 646

(6th Cir. 2001)).

      In Ohio, a valid contract requires “a meeting of the minds as well as an offer

and acceptance.” Smith v. ABN AMRO Mortg. Grp., Inc., 434 F. App’x 454, 460 (6th

Cir. 2011) (quoting Rulli v. Fan Co., 683 N.E.2d 337, 338 (Ohio 1997) (syllabus)).

The Sixth Circuit has explained:

      Ohio law does not require contracting parties to share a subjective
      meeting of the minds to establish a valid contract; otherwise, no matter
      how clearly the parties wrote their contract, one party could escape its
      requirements simply by contending that it did not understand them at
      the time. What it does require is that the terms of the agreement

                                           3
Case: 2:19-cv-00464-SDM-CMV Doc #: 60 Filed: 04/12/21 Page: 4 of 7 PAGEID #: 511




       establish an objective meeting of the minds, which is to say that the
       contract was clear and unambiguous.

216 Jamaica Ave., LLC v. S & R Playhouse Realty Co., 540 F.3d 433, 440 (6th Cir.

2008) (citations omitted). A party may not avoid its obligations under a settlement

agreement simply by experiencing a change of heart or mind. See, e.g.,Tsakanikas v.

Nationstar Mrtg., LLC, No. 2:12-cv-176, 2013 WL 3155777, at *3 (S.D. Ohio June

20, 2013) (“[H]indsight regrets will not suffice to unilaterally reopen or throw out

concluded negotiations.”); Spercel, 285 N.E.2d at 327 (“To permit a party to

unilaterally repudiate a settlement agreement would render the entire settlement

proceedings a nullity, even though, as we have already determined, the agreement

is of binding force.”).

       Here, Defendants argue that the parties entered into a valid and enforceable

settlement agreement, the terms of which are clear and unambiguous. In response,

Plaintiff again argues that Ms. Smith’s evaluation did not “satisfy the standard

required under Rule 706 and therefore did not satisfy an implicit term of the

parties’ agreement.” (Resp. in Opp’n, 2.) Plaintiff not only requests that this Court

deny Defendants’ motion, but that it also vacate the Sixth Circuit’s Panel Opinion

(id.)—an act axiomatically beyond this Court’s power, see Hall v. Eichenlaub, 559 F.

Supp. 2d 777, 781–82 (E.D. Mich. 2008) (citations omitted).

       As this Court and the Sixth Circuit have already held: Plaintiff entered into a

valid and enforceable settlement agreement—neither its existence nor its material

terms can reasonably be disputed, and this Court may properly enforce its terms.




                                           4
Case: 2:19-cv-00464-SDM-CMV Doc #: 60 Filed: 04/12/21 Page: 5 of 7 PAGEID #: 512




Defendants’ Motion to Enforce the Settlement Agreement is GRANTED. The

parties are ORDERED to perform in accordance with their settlement agreement.

III.   DEFENDANTS’ REQUEST FOR ATTORNEY’S FEES

       Defendants also request that the Court award them attorney’s fees. (See

Mot. to Enforce Settlement.) In doing so, they acknowledge that the settlement

agreement does not contemplate fee shifting. (Id., 11.) They argue instead that the

Court should assess attorney’s fees pursuant to its inherent powers to guard against

litigation in bad faith. (Id., 12.) In response, Plaintiff argues that her continued

failure to comply with the settlement agreement is “based upon a good faith

argument concerning the operation of Rule 706.” (Resp. in Opp’n,at 2.)

       Generally, each party must bear their own attorney’s fees “in the absence of

statutory authorization.” Ray A. Scharer & Co. v. Plabell Rubber Prod., Inc., 858

F.2d 317, 320 (6th Cir. 1988) (citation omitted). This general rule “does not apply,

however, where a party or counsel have acted in bad faith in the instigation or

conduct of litigation, and in those circumstances, the court has the inherent

authority to assess an award of attorney’s fees against either the litigant or his

attorney.” Id. “[T]he district court’s inherent authority to impose a monetary

sanction applies equally to parties and their attorneys.” Id. at 321.

       However, “[a]n award of attorney’s fees . . . is an extreme sanction, and must

be limited to truly egregious cases of misconduct.” Id. at 320. “The mere fact that an

action is without merit does not amount to bad faith.” Smith, 434 F. App’x at

468(internal quotation and alternation omitted). See also Allstate Ins. Co. v. Tricare

Mgmt. Activity, 662 F. Supp. 2d 883, 895 (W.D. Mich. 2009) (“Sanctions are not

                                            5
Case: 2:19-cv-00464-SDM-CMV Doc #: 60 Filed: 04/12/21 Page: 6 of 7 PAGEID #: 513




available to punish people simply for advancing arguments that are unlikely to

succeed”). “In order for a court to find bad faith sufficient for imposing sanctions

under its inherent powers, the court must find something more than that a party

knowingly pursued a meritless claim or action at any stage of the proceedings.”

Smith, 434 F. App’x at 468 (emphasis in original) (internal quotation and alteration

omitted). “A court imposing sanctions under its inherent powers may consider the

nature and timing of the actions that led to a finding of bad faith in determining

whether to impose sanctions on conduct from that point forward, or instead to infer

that the party’s bad faith extended back in time . . . .” BDT Prods., Inc. v. Lexmark

Intern., Inc., 602 F.3d 742, 753 n.6 (6th Cir. 2010).

      The Court concludes that Plaintiff’s opposition to the instant Motion to

Enforce Settlement Agreement constitutes bad faith. Her conduct in the continued

attempt to avoid the settlement agreement—merely recycling argument that has

been rejected by this Court and the Circuit Court, both of which found that Plaintiff

entered into a valid and enforceable settlement agreement—has no colorable basis,

is taken in bad faith, and unnecessarily multiplies the proceedings so as to increase

costs unreasonably and vexatiously. In light of this Court’s May 19 Order and the

Sixth Circuit’s Panel Opinion, Plaintiff is undoubtedly aware that her continued

arguments are no more than a waste of the time and resources of the Defendants,

all involved counsel, and this Court.

      Accordingly, Defendants’ request for sanctions is GRANTED. Defendants are

hereby awarded sanctions against Plaintiff and her counsel in the to-be-determined



                                           6
Case: 2:19-cv-00464-SDM-CMV Doc #: 60 Filed: 04/12/21 Page: 7 of 7 PAGEID #: 514




amount of reasonable attorney’s fees that Defendants incurred to file the instant

Motion to Enforce the Settlement Agreement. Defendants are DIRECTED to file

evidence of their attorney’s fees within 14 days of the date of this Order.

IV.   CONCLUSION

      For the reasons set forth above, Defendants’ Motion to Enforce Settlement

Agreement (ECF No. 57) is GRANTED. The parties are ORDERED to perform in

accordance with their settlement agreement.

      Defendants’ request for sanctions is GRANTED. Defendants are

DIRECTED to file evidence of attorney’s fees incurred to file the instant Motion to

Enforce the Settlement Agreement within 14 days of the date of this Order.



      IT IS SO ORDERED.


                                       /s/ Sarah D. Morrison
                                       SARAH D. MORRISON
                                       UNITED STATES DISTRICT JUDGE




                                         7
